—Judgment unanimously affirmed. Memorandum: The challenge by defendant to the severity of his sentence is foreclosed by his valid waiver of the right to appeal (see, People v Lococo, 92 NY2d 825, 827). We reject the contention that defendant was denied effective assistance of counsel based on defense counsel’s delay in filing the notice of appeal. Defendant has failed to demonstrate any prejudice arising therefrom because his only challenge on appeal is foreclosed by his waiver of the right to appeal. (Appeal from Judgment of Orleans County Court, Punch, J. — Attempted Criminal Possession Controlled Substance, 3rd Degree.) Present — Pine, J. P., Hayes, Scudder and Kehoe, JJ.